Exhibit 10.26

SECOND AMENDMENT AGREEMENT dated as of March 13, 2019 (this “Second Amendment”),
to the Credit Agreement dated as of August 15, 2018 and as amended and restated
as of December 31, 2018 and as amended as of February 11, 2019 (as further
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among NEW FORTRESS INTERMEDIATE LLC, a Delaware limited
liability company (“Holdings”), NFE ATLANTIC HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), the SUBSIDIARY GUARANTORS (as defined in
Section 1.1 of the Credit Agreement) from time to time party thereto, the
LENDERS (as defined in the preamble to the Credit Agreement) from time to time
party thereto and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
(in such capacity, the “Administrative Agent”).

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2. Second Amendment to the Credit Agreement. Subject to Section 4
hereof, effective as of the Second Amendment Effective Date, the definition of
“Commitment Termination Date” in Section 1.1 of the Credit Agreement is amended
and restated in its entirety to read as follows:

“Commitment Termination Date”: March 30, 2019.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Second Amendment, each of Holdings, the Borrower and each other
Loan Party hereby represents and warrants to each of the Lenders and the
Administrative Agent that, as of the Second Amendment Effective Date: (i) this
Second Amendment (A) has been duly authorized by all necessary corporate or
other organizational and, if required, member or shareholder action of such
Person, (B) has been duly executed and delivered by such Person and (C)
constitutes a legal, valid and binding obligation of such Person enforceable
against each of them in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles (whether enforcement is sought by proceedings in equity or
at law), (ii)(A) the representations and warranties set forth in Section 3 of
the Credit Agreement or in any other Loan Document are true and correct in all
material respects on and as of the Second Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof and (B) after giving effect to this Second Amendment, no Default or
Event of Default has occurred and is continuing.

SECTION 4. Effectiveness. This Second Amendment shall become effective as of the
first date (such date being referred to as the “Second Amendment Effective
Date”) that the Administrative Agent (or its counsel) shall have received this
Second Amendment, executed and delivered by a duly authorized officer or
signatory of Holdings, the Borrower and the Required Lenders.

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 5. Counterparts. This Second Amendment may be executed by one or more of
the parties to this Second Amendment on any number of counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page to this Second Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Second
Amendment signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.









SECTION 6. Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)submits for itself and its Property in any legal action or proceeding
relating to this Second Amendment and the other Loan Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;



(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;



(d)agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;



(e)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and



(f)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section 7
any special, exemplary, punitive or consequential damages.



SECTION 8. Headings. The headings of this Second Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 9. Effect of Second Amendment. Except as expressly set forth herein,
this Second Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, or the Loan Parties under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Second Amendment shall apply and be effective only with respect to the provision
of the Credit Agreement specifically referred to herein. After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement, as
modified hereby, and this Second Amendment shall constitute a “Loan Document”
for all purposes under the Credit Agreement and the other Loan Documents.

[Remainder of this page intentionally left blank]





2



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

 
NEW FORTRESS INTERMEDIATE LLC
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
NFE ATLANTIC HOLDINGS LLC
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Chief Financial Officer
 







[NFE Second Amendment Agreement]


3


 
AMERICAN LNG MARKETING LLC
 
AMERICAN NATURAL GAS HOLDINGS LLC
 
ATLANTIC ENERGY HOLDINGS LLC
 
BRADFORD COUNTY DEVELOPMENT HOLDINGS LLC
 
BRADFORD COUNTY GPF HOLDINGS LLC
 
BRADFORD COUNTY GPF PARTNERS LLC
 
BRADFORD COUNTY POWER HOLDINGS LLC
 
BRADFORD COUNTY POWER PARTNERS LLC
 
BRADFORD COUNTY REAL ESTATE HOLDINGS LLC
 
BRADFORD COUNTY REAL ESTATE PARTNERS LLC
 
BRADFORD COUNTY TRANSPORT HOLDINGS LLC
 
BRADFORD COUNTY TRANSPORT PARTNERS LLC
 
ENERGY TRANSPORT SOLUTIONS LLC
 
ISLAND LNG LLC
 
LNG HOLDINGS (FLORIDA) LLC
 
LNG HOLDINGS LLC
 
NEW FORTRESS ENERGY MARKETING LLC
 
NFE BCS HOLDINGS (A) LLC
 
NFE BCS HOLDINGS (B) LLC
 
NFE EQUIPMENT HOLDINGS LLC
 
NFE EQUIPMENT PARTNERS LLC
 
NFE ISO HOLDINGS LLC
 
NFE ISO PARTNERS LLC
 
NFE LOGISTICS HOLDINGS LLC
 
NFE MANAGEMENT LLC
 
NFE MEXICO HOLDINGS LLC
 
NFE PLANT DEVELOPMENT HOLDINGS LLC
 
NFE SOUTH POWER HOLDINGS LLC
 
NFE TRANSPORT HOLDINGS LLC
 
NFE TRANSPORT PARTNERS LLC
 
TICO DEVELOPMENT PARTNERS HOLDINGS LLC
 
TICO DEVELOPMENT PARTNERS LLC
 
NFE GHANA PARTNERS LLC
 
NFE GHANA HOLDINGS LLC
 
AMERICAN ENERGY LOGISTICS SOLUTIONS LLC
 
LA DEVELOPMENT HOLDINGS LLC
 
LA REAL ESTATE HOLDINGS LLC
 
LA REAL ESTATE PARTNERS LLC
 
PA DEVELOPMENT HOLDINGS LLC
 
PA REAL ESTATE HOLDINGS LLC
 
PA REAL ESTATE PARTNERS LLC
 
NFE HONDURAS HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Chief Financial Officer
 







[NFE Second Amendment Agreement]


4


 
ATLANTIC DISTRIBUTION HOLDINGS SRL
 
ATLANTIC ENERGY HOLDINGS LIMITED
 
ATLANTIC POWER HOLDINGS SRL
 
ATLANTIC TERMINAL HOLDINGS LIMITED
 
ATLANTIC POWER HOLDINGS LIMITED
 
NFE NORTH HOLDINGS LIMITED [BERMUDA]
 
NFE NORTH INFRASTRUCTURE LIMITED
 
NFE NORTH TRADING LIMITED
 
NFE SOUTH HOLDINGS LIMITED [BERMUDA]
 
NFE SOUTH POWER TRADING LIMITED
 
NFE SOUTH TRADING LIMITED
 
NFE NORTH DISTRIBUTION LIMITED
 
NFE NORTH HOLDINGS LIMITED [JAMAICA]
 
NFE NORTH TRANSPORT LIMITED
 
NFE SOUTH HOLDINGS LIMITED [JAMAICA]
 
NFE SOUTH POWER HOLDINGS LIMITED
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Director
 







[NFE Second Amendment Agreement]


5


 
AMAUNET S. DE R.L. DE C.V.
 
NFENERGIA MEXICO S. DE R.L. DE C.V.
 
NFE PACIFICO LAP S. DE R.L. DE C.V.
 
NFENERGIA GN DE BCS, S. DE R.L. DE C.V.
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Legal Representative
 







[NFE Second Amendment Agreement]


6


 
NFE MEXICO HOLDINGS B.V.
 
NFE MEXICO HOLDINGS PARENT B.V.
 
 
 
 
 
 
By
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Authorized Signatory
 







[NFE Second Amendment Agreement]


7


 
NFENERGIA LLC
 
SOLUCIONES DE ENERGIA LIMPIA PR LLC
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Authorized Signatory
 







[NFE Second Amendment Agreement]


8


 
NFENERGIA HONDURAS S. DE R.L.
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Authorized Signatory
 







[NFE Second Amendment Agreement]


9


 
NFE IRELAND FINANCING DESIGNATED ACTIVITY COMPANY
 
NFE SHANNON HOLDINGS LIMITED
 
SHANNON LNG LIMITED
 
SHANNON LNG ENERGY LIMITED
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Director
 







[NFE Second Amendment Agreement]


10


 
MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/ Chance Moreland
 
 
 
Name:
Chance Moreland
 
 
 
Title:
Authorized Signatory
 







[NFE Second Amendment Agreement]


11

